J-S01019-21

                                   2021 PA Super 74


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT TIRRELLE DEVANTE CAREY              :
                                               :
                       Appellant               :   No. 206 MDA 2020

        Appeal from the Judgment of Sentence Entered January 13, 2020
    In the Court of Common Pleas of Cumberland County Criminal Division at
                       No(s): CP-21-CR-0000691-2019


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY McCAFFERY, J.:                                FILED APRIL 19, 2021

        Robert Tirrelle Devante Carey (Appellant) appeals from the judgment of

sentence entered in the Cumberland County Court of Common Pleas following

his jury conviction of two counts of possession with intent to deliver controlled

substances (PWID)1 (cocaine and oxycodone) and related offenses. Appellant

argues the trial court erred when it denied his motion to suppress based on

an invalid warrant and the unlawful execution of that warrant. He also insists

the court’s imposition of a 12-month period of re-entry supervision pursuant

to 61 Pa.C.S. § 6137.2 is an unconstitutional ex post facto punishment.

Because we agree the application of Section 6137.2 is unconstitutional as

applied to Appellant, where he committed the underlying offenses before the


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30).
J-S01019-21



effective date of the statute, we vacate that part of his sentence. In all other

respects, we affirm.

       We glean the following facts from the affidavits of probable cause

supporting two search warrants executed in this case, as well as the testimony

presented at the suppression hearing.2 On October 26, 2018, a Carlisle Police

officer attempted to initiate a traffic stop of a black Chevrolet Impala operated

by Appellant. Search Warrant & Authorization, 2/13/19, Affidavit of Probable

Cause at ¶ 2 (Body Warrant). Appellant did not stop, but rather fled the scene

in his car at a high rate of speed. Id. He then pulled into a parking lot and

fled from the vehicle on foot. Id.         During his escape, Appellant “kicked in a

rear door at 136 W Louther St gaining entry into a residence which he did not

have permission to be in.” Id. He successfully evaded capture, and a warrant

was issued for his arrest. Id. Appellant was also wanted for a parole violation

“with the original charges being related to [felony] firearms possession[.]” Id.

Appellant’s “lengthy criminal history” includes charges of robbery, carrying a

firearm without a license, and delivery of narcotics. Id.

       On February 12, 2019, the Carlisle Police Department received a tip

through “Crimewatch” that Appellant was “staying at 1820 Heishman Gardens



____________________________________________


2 As the trial court notes in its opinion, because “the facts from trial are not at
issue[,]” the trial transcript was not requested by Appellant. Trial Ct. Op.,
7/21/20, at 3.




                                           -2-
J-S01019-21



in North Middleton Township” with Lanajah Hodge,3 and that he was driving a

“white Nissan SUV.” Body Warrant at ¶ 3. That same day, the Carlisle Police

Department conducted surveillance of the Heishman Gardens residence at

approximately 7:30 p.m. Id. Officers “observed a dark colored Honda Civic

registered to Lanaja[h] Hodge parked in the driveway of 1820 Heishman

Gardens.”     Id.    Ms. Hodge’s driver’s license lists the Heishman Gardens

residence as her address.          Id.    Carlisle Police Sergeant Joshua Bucher4

returned the next day at about 2:30 p.m., at which time he “observed a white

. . . Nissan Rogue sitting in the driveway at 1820 Heishman Gardens.” Id.

Sergeant Bucher then applied for a warrant to search 1820 Heishman Gardens

for Appellant. The warrant was approved at 3:00 p.m. on February 13th.

       At approximately 6:20 a.m. the next morning, February 14, 2019, the

Cumberland County Special Response Team executed the warrant at 1820

Heishman Gardens.         Search Warrant & Authorization, 2/14/19, Affidavit of

Probable Cause at ¶ 4 (Search Warrant); N.T., Suppression H’rg, at 13.

Hampden Township Police Officer Jason Wayne Julseth was the team leader

for the Special Response Team. See N.T., Suppression H’rg, at 12, 14. Officer

Julseth testified that the team was “briefed that it was going to be a high risk

search warrant involving possible drugs and a gun.” Id. at 13. He explained
____________________________________________


3 Although the Affidavit of Probable Cause spells Hodge’s first name “Lanaja,”
Ms. Hodge testified at the suppression hearing that her first name is spelled
“Lanajah.” See N.T. Suppression H’rg, 8/30/19, at 25.

4Sergeant Bucher is also a detective with the Cumberland County Drug Task
Force. N.T., Suppression H’rg, at 5.

                                           -3-
J-S01019-21



that he had members of the team stationed at the front and back of the

residence, as well a “full coverage around the sides.” Id. at 15. Officer Julseth

testified the team could not see inside the residence because the windows

“were draped.” Id. Therefore, they did a “knock-and-announce” where they

banged on the door, “waited about 10 seconds, and then . . . manually

breached the door open[.]” Id. Officer Julseth stated the team did not “make

entry” at that time, but rather “h[e]ld the threshold.” Id. He explained that

about ten seconds later, Appellant “appeared out of the back” and the officers

“called him out.”    Id. at 16.     Officer Julseth stated Appellant was not

handcuffed until he was “outside the threshold of his residence.” Id. at 17.

The team then “called out” Hodge as well before entering the residence to

check for “other persons.” Id. at 20.

      Sergeant Bucher testified that, once inside the residence, he “smelled a

strong odor of burnt marijuana” and noticed several “partially smoked

marijuana ‘blunts’” in an ash tray in plain view. Search Warrant at ¶ 4. Based

on his observations, he obtained a second warrant for 1820 Heishman Gardens

to search for additional marijuana. Id. at ¶¶ 6-7. The second warrant was

executed at approximately 8:40 a.m. Id. at ¶ 7. During the execution of that

warrant, officers observed “individually packaged baggies of suspected crack

cocaine, oxycodone and [P]ercocet pills,” as well as additional drug packaging

materials, and a loaded firearm. Id. Sergeant Bucher applied for, and was

granted, a third search warrant to seize the additional drugs and firearm. Id.

at ¶ 9.

                                      -4-
J-S01019-21



        Ms. Hodge’s suppression hearing testimony concerning the officers’

execution of the body warrant differed from that of Officer Julseth.        She

claimed that she and Appellant were sleeping when she heard “someone

outside say whoever is in the residence of 1820 Heishman Gardens . . . come

outside.” N.T., Suppression H’rg, at 26. She did not hear anyone knock on

the door. Id. at 27. Ms. Hodge testified that “two seconds later,” she and

Appellant came out of the bedroom and “there were already people inside”

the house. Id. at 26-27. She stated that the officers “had guns everywhere”

and immediately arrested Appellant and put her in handcuffs. Id. at 27.

        Appellant was subsequently arrested and charged with two counts each

of PWID (cocaine and oxycodone) and possession of controlled substances

(cocaine and oxycodone), and one count each of persons not to possess

firearms, receiving stolen property, possession of a small amount of

marijuana, and possession of drug paraphernalia.5 Appellant filed a pre-trial

omnibus motion seeking suppression of the drugs and weapon recovered

during the search, as well as dismissal of the firearms charge. The Honorable

Albert H. Masland conducted a suppression hearing on August 30, 2019. After

permitting the parties to file briefs, Judge Masland denied the pre-trial motion

on November 5, 2019.

        The case proceeded to a jury trial before the Honorable Thomas A.

Placey. On December 11, 2019, the jury returned a verdict of guilty on all the
____________________________________________


5   See 18 Pa.C.S. 3925(a), 6105; 35 P.S. § 780-113(a)(16), (31), (32).


                                           -5-
J-S01019-21



drug charges, and not guilty on the firearms and receiving stolen property

offenses.     On January 13, 2020, the trial court sentenced Appellant to an

aggregate term of 45 to 90 months’ imprisonment. Because Appellant had a

state parole violation, with a maximum date of January 17, 2021, the court

noted that Appellant’s “aggregate sentence” was more than four years. See

N.T., 1/13/20, at 7-8. Thus, the trial court determined it was required to

impose an additional 12-month period of reentry supervision pursuant to 61

Pa.C.S. § 6137.2. Id. at 8-9, 12. This timely appeal follows.6

       Appellant asserts three issues on appeal:

       I.     Did the court err when it denied Appellant’s motion to
              suppress when it found that there was a valid search
              warrant to search a home where [Appellant] was found as a
              guest?

       II.    Did the court err in denying Appellant’s motion to suppress
              when it found that the execution of the warrant was
              procedurally lawful?

       III.   Is 61 Pa.C.S. § 6137.2 an unlawful statute that imposed an
              illegal twelve month period of re-entry supervision upon
              Appellant?

Appellant’s Brief at 6 (some capitalization omitted).

       Appellant’s first two issues challenge the trial court’s denial of his

suppression motion. Our standard of review is well-established:

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court’s factual findings are supported by the record
____________________________________________


6Appellant complied with the trial court’s directive to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -6-
J-S01019-21


      and whether the legal conclusions drawn from those facts are
      correct.    Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. The
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

      Moreover, appellate courts are limited to reviewing only the
      evidence presented at the suppression hearing when examining a
      ruling on a pre-trial motion to suppress.

Commonwealth v. Harlan, 208 A.3d 497, 499 (Pa. Super. 2019) (citation

omitted).

      Appellant first contends the body warrant was issued without adequate

probable cause.   He insists the affiant failed to sufficiently corroborate the

anonymous tip received through Crimewatch. See Appellant’s Brief at 12-13.

Appellant maintains:

      Nothing in the warrant application linked [Appellant] to Ms.
      Hodge. The warrant application did not note whether the plates
      on the Nissan Rogue were linked to [Appellant]. No officer ever
      saw [Appellant] enter or leave the residence. The residence was
      not a known address of [Appellant].

Id. at 13. Thus, he argues the information contained in the probable cause

affidavit of the body warrant did “not give rise to the level of probable cause

that is required in order to execute the search warrant.” Id.

      When considering the adequacy of a search warrant, we must bear in

mind the following:



                                     -7-
J-S01019-21


      Before an issuing authority may issue a constitutionally valid
      search warrant, he or she must be furnished with information
      sufficient to persuade a reasonable person that probable cause
      exists to conduct a search. The standard for evaluating a search
      warrant is a “totality of the circumstances” test as set forth in
      Illinois v. Gates, 462 U.S. 213[ ] (1983), and adopted in
      Commonwealth v. Gray, [ ] 503 A.2d 921 ([Pa.] 1985). A
      magistrate is to make a “practical, common sense decision
      whether, given all the circumstances set forth in the affidavit
      before him, including the ‘veracity’ and ‘basis of knowledge’ of
      persons supplying hearsay information, there is a fair probability
      that contraband or evidence of a crime will be found in a particular
      place.” The information offered to establish probable cause must
      be viewed in a common sense, nontechnical manner.

Commonwealth v. Manuel, 194 A.3d 1076, 1081 (Pa. Super. 2018) (some

citations and footnote omitted).    When determining whether a warrant is

supported by probable cause, the magistrate “may not consider any evidence

outside of the affidavit.” Commonwealth v. Housman, 986 A.2d 822, 843

(Pa. 2009), citing Pa.R.Crim.P. 203(B). Moreover:

      The Supreme Court of the United States has instructed “that after-
      the-fact scrutiny by courts of the sufficiency of an affidavit should
      not take the form of de novo review.” Indeed, a magistrate’s
      probable cause determination should receive deference from the
      reviewing courts. In keeping with the Fourth Amendment’s strong
      preference for warrants, “courts should not invalidate ... warrants
      by interpreting affidavits in a hyper[-]technical, rather than a
      commonsense, manner.”

Commonwealth v. Leed, 186 A.3d 405, 413 (Pa. 2018), citing Gates, 462

U.S. at 236. “[I]nformation received from an informant whose reliability is

not established may be sufficient to create probable cause where there is some

independent corroboration by police of the informant’s information.” Manuel,

194 A.3d at 1083 (citations omitted).




                                      -8-
J-S01019-21



      In concluding the body warrant issued herein was supported by probable

cause, the trial court opined:

      Affiant learned by tip that [Appellant] was seen in a white Nissan
      SUV and . . . was identified as the operator. [Appellant] was
      reportedly staying with a Lanaja[h] Hodge at a specific address,
      which the issuing authority would know as being just outside the
      Borough of Carlisle. The same day the tip was received, affiant
      obtained a follow-[up] police statement confirming the tip
      identified person — Lanaja[h] Hodge; her address was confirmed,
      and another officer identified a vehicle registered to [her] that was
      seen at the given address. Less than twenty-four (24) hours later,
      the affiant went to the now verified address and observed a white
      Nissan Rogue parked in the driveway of the residence. Affiant
      obtained a search warrant within a half hour based on cumulative
      collected information. The sum of this information adds up to a
      fair probability that [Appellant] would be found in that particular
      place and residence. [T]his probability was not to a mathematic
      certainly nor was it the most fastidious police work ever done, but
      the totality of the information gave enough verified detail to
      believe in the likelihood that [Appellant] would be found at that
      residence.

             If one where to perceive this information from a trained law
      enforcement perspective, it is known that [Appellant] has a drug
      delivery history, and the officer is told via tip that [Appellant] is
      lodging with a specific person at a specific address. The police
      check out that given address and find a car that is registered to
      the specific person named in the tip and at the specific address;
      therefore, these parts of the tip are confirmed. Further, the tip
      also identifies the vehicle [Appellant] was last seen driving, a
      white Nissan SUV, and when the police go back to the verified
      specific address they observe a white Nissan Rogue, a small white
      SUV. The totality of these circumstances, observations, and
      verified information leads the affiant to the common sense
      conclusion that there is probable cause to believe that [Appellant]
      is NOW most likely at the verified address based on all the multiple
      confirmations of people, place, and vehicles. This non-hyper-
      technical interpretation of the affidavit’s conclusion is reasonably
      calculated and sound.

Trial Ct. Op., 7/21/20, at 12-14.


                                      -9-
J-S01019-21



      Upon our review of the record, and in particular, the body warrant’s

affidavit of probable cause, we agree with the trial court’s conclusion that the

information contained in the warrant was sufficient to provide probable cause

that Appellant would be located at 1820 Heishman Gardens.          Indeed, the

probable cause affidavit states Appellant was wanted not only for fleeing police

in October of 2018, but also for a state parole violation related to a felony

possession of a firearm.     See Body Warrant at ¶ 2.        The affidavit also

summarized Appellant’s “lengthy criminal history[,]” which included firearms

and drug offenses. Id. Although Appellant’s purported location was based on

an anonymous tip, that same day, the officers corroborated some of the

information by confirming that Lanajah Hodge did indeed live at the address

provided by the tipster, and that a car registered to Hodge was parked in the

driveway. See id. at ¶ 3. Less than 24 hours later, the affiant observed a

white Nissan SUV — the same color and type of vehicle the tipster stated

Appellant was driving — parked in the driveway of 1820 Heishman Gardens.

This information was sufficient for the magistrate to make a common-sense

determination that Appellant would be found at that address. See Leed, 186

A.3d at 413. Thus, no relief is warranted.

      Next, Appellant insists the trial court erred when it determined the

execution of the warrant was “procedurally lawful.” Appellant’s Brief at 15.

Rather, Appellant argues the officers violated the knock-and-announce rule by

entering the residence without providing a sufficient amount of time for

Appellant to surrender. See id. at 17. He maintains the mere 10 seconds the

                                     - 10 -
J-S01019-21



officers waited before breaching the entryway was not sufficient time for

Appellant and Ms. Hodge to “navigate [the] house at the break of dawn to

answer the door[.]”    Id. at 18.   Moreover, Appellant emphasizes that the

Commonwealth, which bore the burden of proof, “did not provide testimony

as to the substance of the announcement made to persons in the residence.”

Id. at 18.

      The knock-and-announce rule “requires that police officers announce

their identity, purpose and authority and then wait a reasonable amount of

time for the occupants to respond prior to entering any private premises” to

execute a search warrant. Commonwealth v. Frederick, 124 A.3d 748, 754

(Pa. Super. 2015) (citation and footnote omitted).       Pennsylvania Rule of

Criminal Procedure 207 provides:

                Rule 207. Manner of Entry Into Premises

             (A) A law enforcement officer executing a search warrant
      shall, before entry, give, or make reasonable effort to give, notice
      of the officer’s identity, authority, and purpose to any occupant of
      the premises specified in the warrant, unless exigent
      circumstances require the officer’s immediate forcible entry.

            (B) Such officer shall await a response for a reasonable
      period of time after this announcement of identity, authority, and
      purpose, unless exigent circumstances require the officer’s
      immediate forcible entry.

            (C) If the officer is not admitted after such reasonable
      period, the officer may forcibly enter the premises and may use
      as much physical force to effect entry therein as is necessary to
      execute the search.

Pa.R.Crim.P. 207(A)-(C).

      When considering whether police officers violated Rule 207,


                                     - 11 -
J-S01019-21


      the critical inquiry remains whether sufficient time elapsed in
      which the police could form “a reasonable belief that the occupants
      of the premises did not intend to voluntarily or peaceably
      surrender the premises.” In reviewing this question of whether
      the police waited a reasonable period of time before forcibly
      entering the premises, we utilize an objective standard as to the
      reasonable belief of the police. Accordingly, in evaluating an
      officer’s compliance with a knock-and-announce rule we look only
      to the facts and circumstances with which the officers are faced at
      the time they make their decisions and act on them.

Commonwealth v. Walker, 874 A.2d 667, 673 (Pa. Super. 2005) (citations

omitted). In the absence of exigent circumstances, the Pennsylvania Supreme

Court has held that a “five to ten-second delay is not a reasonable time for an

occupant to respond to police officers’ knocking and announcing their

purpose.” Commonwealth v. Means, 614 A.2d 220, 223 (Pa. 1992); see

also Commonwealth v. DeMichel, 277 A.2d 159, 164 (Pa. 1971) (holding

the officers’ actions in breaking down the defendant’s front door “five to fifteen

seconds after announcing their presence and purpose” was unreasonable) (per

Roberts, J., with one Justice joining and one Justice concurring in the result).

      In finding the officers did not violate the knock-and-announce rule, the

trial court opined:

      Law enforcement herein complied with the spirit and intent of
      [Rule 207], although [Appellant] takes issue with the ten seconds
      before the door was breached. It is unknown what, if any, amount
      of damage was done from the door breach, but damage is not the
      primary focus of the Rule; safety of the police and occupants is
      the most critical purpose. Safety was achieved though the
      systematic process employed — that did not involve guns-a-
      blazing entry — indeed, no entry was made into the residence until
      after completion of “knock-and-announce,” followed by “breach,”
      that was ultimately followed by the “call-out” procedure. The
      warrant execution herein promoted peaceable entry by affording
      fair warning and safeguarding legitimate privacy expectations to

                                     - 12 -
J-S01019-21


      the degree possible. The efficacy of this “call-out” procedure was
      ably demonstrated in this case, which does not give rise of
      suppression of evidence.

Trial Ct. Op. 14-15 (citation omitted).

      Upon our review of the record, we agree. Officer Julseth testified at the

suppression hearing that the windows to the residence were “draped” such

that the officers “couldn’t see inside anywhere.” N.T., Suppression H’rg, at

15. He explained they did a “knock-and announce” by banging on the door,

and waiting “about 10 seconds” before “manually breach[ing] the door open”

so that they had “a window . . . to look inside.” Id. See also id. at 23 (Officer

Julseth testifying under cross-examination, “We didn’t enter after ten seconds.

We knocked-and-announced, and then we broke the door open in ten seconds

about.”). Officer Julseth emphasized that the officers remained “outside the

threshold” of the residence, and “call[ed]-out” Appellant when he appeared.

Id. at 15-16. He explained they waited ten seconds “based on the fact that

[they] had no vantage point to look inside.” Id. at 21.

      While the ten second delay was brief, we must evaluate the officers’

actions based upon the “facts and circumstances [they] faced at the time they

[made] their decisions.” See Walker, 874 A.2d at 673. Although the October

2018 incident involved Appellant fleeing and eluding police officers, the

probable cause affidavit for the body warrant also stated Appellant was

“wanted by the State Board of Probation and Parole for a parole violation with

the original charges being related to firearms possession (felony).”       Body

Warrant at ¶ 2. Further, it indicated Appellant had a “lengthy criminal history


                                     - 13 -
J-S01019-21



[which] include[d] charges of robbery, resisting arrest, fleeing and eluding,

firearms not to be carried without a license and delivery of a controlled

substance.” Id. Officer Julseth testified that his team was “briefed that it was

going to be a high risk search warrant involving possible drugs and a gun.”

N.T., Suppression Hr’g at 13. Sergeant Bucher explained:

        [T]he search warrant was not for drugs or guns. The reason the
        special response team was used was based off the criminal history
        of [Appellant]. There were firearm-related charges in the past, as
        well as felony drug charges in the past. At any time that there
        are firearms in a person’s criminal history, we typically use a
        special response team just because there is [a] fair probability
        that there may be a firearm again in this case.

Id. at 24. Thus, based on all the information available to the officers at the

time of the execution of the warrant, we agree with the conclusion of the

suppression court that the officers “waited a reasonable period before the door

was broken down.” Memorandum Op. & Order, 11/5/19, at 2; Trial Ct. Op. at

14-15.

        To the extent Appellant criticizes the Commonwealth for failing “to

present any evidence as to what was announced when the police were

executing the [body] warrant[,]”7 we note the suppression court opined it was

“satisfied   that    [the   officers’]   presence   was   properly   announced[.]”

Memorandum Op. & Order at 1-2. Although Officer Julseth could not recall

which officer announced their presence, he did testify that they “knocked-and-

announced” before breaching the residence. See N.T., Suppression H’rg, at
____________________________________________


7   See Appellant’s Brief at 18 (footnote omitted).


                                          - 14 -
J-S01019-21



15, 23. Appellant provides no authority mandating the officers recall the exact

words spoken when they announced their presence and purpose.                 See

Appellant’s Brief at 18. Accordingly, we detect no basis to reverse the trial

court’s determination that the officers complied with the knock-and-announce

rule before breaching the residence where Appellant was staying.8

       In his final issue, Appellant insists the imposition of a 12-month period

of reentry supervision, pursuant to 61 Pa.C.S. § 6137.2, is an unconstitutional

ex post facto punishment as applied to him. We agree.

       When considering a challenge to the constitutionality of a statute, we

are presented with “a pure question of law, for which our standard of review

is de novo and our scope of review is plenary.” Commonwealth v. Brown,

26 A.3d 485, 493 (Pa. Super. 2011) (citation omitted).

       “As a threshold matter, a statute is presumed to be constitutional
       and will only be invalidated as unconstitutional if it clearly,
       palpably, and plainly violates constitutional rights.” Further, a


____________________________________________


8 In his brief, Appellant also challenges the officers’ protective sweep of the
residence, which led to the observation of marijuana blunts in plain view, and
the subsequent search warrants. See Appellant’s Brief at 19-22. However,
he failed to raise this issue in either his suppression motion or before the court
during the suppression hearing. See Appellant’s Pretrial Omnibus Motion,
7/15/19, at 2-3 (unpaginated); N.T., Suppression H’rg, at 33-37 (defense
counsel’s argument). Thus, it is waived for our review. See Commonwealth
v. Banks, 165 A.3d 976, 980-81 (Pa. Super. 2017) (holding trial court abused
discretion in suppressing evidence based on grounds not asserted in
defendant’s motion to suppress); Pa.R.Crim.P. 581(D) (suppression motion
“shall state specifically and with particularity the evidence sought to be
suppressed, the grounds for suppression, and the facts and events in support
thereof.”).


                                          - 15 -
J-S01019-21


       defendant may contest the constitutionality of a statute on its face
       or as-applied.

          . . . An as-applied attack . . . does not contend that a law is
          unconstitutional as written but that its application to a
          particular person under particular circumstances deprived
          that person of a constitutional right. . . .

Id. (citations omitted).

       Article I, Section 17 of the Pennsylvania Constitution prohibits the

enactment of any ex post facto law. See Pa. Const. art. I, § 17. A criminal

law is deemed ex post facto if “two critical elements” are met: “it must be

retrospective, that is, it must apply to events occurring before its enactment,

and it must disadvantage the offender affected by it.” Commonwealth v.

Muniz, 164 A.3d 1189, 1195-96 (Pa. 2017) (citation omitted).9

       The statute at issue, 61 Pa.C.S. § 6137.2, was enacted on December

18, 2019. It is included under the provisions concerning the parole power of

the Pennsylvania Parole Board. See 61 Pa.C.S. § 6137. The statute provides

as follows:

       § 6137.2. Reentry supervision

              (a) General rule.—This section applies to persons
       committed to the department with an aggregate minimum
       sentence of total confinement under 42 Pa.C.S. § 9756(b)
       (relating to sentence of total confinement) of 4 years or more.
       Regardless of the sentence imposed, this section does not apply
       to persons sentenced to death, life imprisonment, persons
____________________________________________


9 Although Muniz was a plurality decision, a majority of the justices agreed
the registration requirements of the then-applicable sexual offender
registration statute violated Pennsylvania’s ex post facto clause. See Muniz,
164 A.3d at 1224 (Wecht, J. Concurring Opinion, joined by Todd, J., agreeing
Pennsylvania’s sex offender registration statute “violates Article I, Section 17
of the Pennsylvania Constitution”).

                                          - 16 -
J-S01019-21


      otherwise ineligible for parole or persons subject to 42 Pa.C.S. §
      9718.5 (relating to mandatory period of probation for certain
      sexual offenders).

           (b) Reentry supervision.—Any person under subsection
      (a) shall be sentenced to a period of reentry supervision of
      12 months consecutive to and in addition to any other
      lawful sentence issued by the court.

             (c) Parole granted.—Persons who have been granted any
      period of parole by the parole board during the same period of
      incarceration shall be deemed to have served the requirements of
      this section.

             (d) Supervision.—A person released to reentry supervision
      shall be considered to be released on parole.

           (e) Imposition.—The court shall impose reentry
      supervision in addition to the maximum sentence
      permitted for the offense for which the defendant was
      convicted.

      (f) Applicability.—This section shall only apply to persons
      sentenced after the effective date of this section.

61 Pa.C.S. § 6137.2 (emphases added).

      The statute requires a trial court to impose a mandatory 12-month

period of reentry supervision “in addition to” any aggregate sentence of four

or more years’ imprisonment. See 61 Pa.C.S. § 6137.2(e). Furthermore, it

applies to any defendant “sentenced after the effective date.” 61 Pa.C.S. §

6137.2(f).    As the trial court observed in its opinion, “[c]learly, this law

changes the punishment, and inflicts a greater punishment, than the law

annexed to the crime, when it was committed.” Trial Ct. Op. at 15 (footnote

omitted).    Indeed, the Commonwealth concurs that “the application of an

additional punishment it the form of a required supervisory period . . . is an

ex post facto violation.” See Commonwealth’s Brief at 27.

                                    - 17 -
J-S01019-21



       We agree.      Here, Appellant was sentenced for acts he committed in

February of 2019. The court’s imposition of a 12-month period of reentry

supervision based upon Section 6137.2 constitutes an additional punishment

for acts he committed before the December 2019 enactment of the statute.

Thus, as applied to Appellant, the sentencing provision constitutes an

unconstitutional ex post facto punishment.         Accordingly, we vacate the

provision of Appellant’s sentence imposing a 12-month period of reentry

supervision. In all other respects, we affirm.10

       Judgment of sentence vacated in part and affirmed in part. Jurisdiction

relinquished.

       Judge Lazarus joins the Opinion.

       President Judge Emeritus Stevens Concurs in the Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/19/2021



____________________________________________


10Because our ruling does not disturb the trial court’s sentencing scheme, we
need not remand for resentencing. See Commonwealth v. Thur, 906 A.2d
552, 570 (Pa. Super. 2006).


                                          - 18 -